                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 4-9-20

 ANNE M. CHINN, individually and on behalf
 of all others similarly situated,

                                Plaintiff,
                                                                    19-CV-7479 (RA)
                          v.
                                                                         ORDER
 2U, INC., CHRISTOPHER J. PAUCEK,
 CATHERINE A. GRAHAM,

                                Defendants.

RONNIE ABRAMS, United States District Judge:

       On August 9, 2019, Plaintiff Anne M. Chinn filed a class action lawsuit on behalf of

purchasers of the common stock of 2U, Inc. between February 25, 2019 and July 30, 2019. On

August 27, 2019, the Court signed a joint stipulation and order providing that this action “shall

be consolidated for hearing” before this Court with the action Harper v. 2U, Inc., et al., 19-CV-

7390-RA, and that lead plaintiff shall serve a consolidated compliant within 60 days of entry of

the Court’s Order appointing lead plaintiff and designating lead counsel. On October 16, 2019,

before the Court held a hearing on appointment of lead plaintiff and designation of lead counsel,

the defendants in Harper v. 2U, Inc., et al. filed a motion to transfer that action to the United

States District Court for the District of Maryland pursuant to 28 U.S.C. § 1404(a). On November

25, 2019, the proposed lead plaintiffs Chicago Teachers and Pirani both filed notices of non-

opposition to Defendants’ motion to transfer. On November 26, 2019, the Court granted the

defendants’ unopposed motion to transfer in Harper v. 2U, Inc., et al.
       No later than April 17, 2020, the parties shall file a joint letter stating whether they

consent to transferring this action to the United States District Court for the District of Maryland,

where it may be consolidated with Harper v. 2U, Inc., et al., 8:19-cv-03455-TDC.

SO ORDERED.

 Dated:         April 8, 2020
                New York, New York

                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge




                                                  2
